            Case 3:20-cv-05663-JCC-DWC Document 5 Filed 08/13/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      KEVIN A. STANFIELD,
                                                            CASE NO. 3:20-CV-5663-JCC-DWC
11                              Petitioner,
                                                            ORDER SUBSTITUTING
12              v.                                          RESPONDENT
13      BOB FERGUSON,

14                              Respondent.

15
            Petitioner Kevin A. Stanfield, who is proceeding pro se, filed a Petition for Writ of
16
     Habeas Corpus pursuant to 28 U.S.C. § 2254. Dkt. 1. In his Petition, Petitioner named the State
17
     of Washington as Respondent. See id.
18
            The proper respondent to a habeas petition is the “person who has custody over [the
19
     petitioner].” 28 U.S.C. § 2242; see also § 2243; Brittingham v. United States, 982 F.2d 378 (9th
20
     Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). This individual typically is the
21
     warden of the facility in which the petitioner is incarcerated. Stanley v. Cal. Sup. Ct., 21 F.3d
22
     359, 360 (9th Cir. 1994). If the petitioner is on probation or parole, he may name his probation or
23
     parole officer “and the official in charge of the parole or probation agency, or the state
24


     ORDER SUBSTITUTING RESPONDENT - 1
            Case 3:20-cv-05663-JCC-DWC Document 5 Filed 08/13/20 Page 2 of 2



 1 correctional agency, as appropriate.” Ortiz-Sandoval, 81 F.3d 891, 894 (9th Cir. 1996). In other

 2 cases, the petitioner may name the state attorney general. Id.; Belgarde v. Montana, 123 F.3d

 3 1210, 1212 (9th Cir. 1997).

 4          Based on the address provided by Petitioner, it appears he has been released and may no

 5 longer be in custody. Dkt. 1. However, it is not clear if Petitioner is on probation or parole. See

 6 id. As Petitioner’s custody status is unclear, the Court finds it appropriate to substitute Bob

 7 Ferguson, the Attorney General of the State of Washington, as the Respondent. If any party

 8 believes that Mr. Ferguson is not the proper Respondent, the party shall file a motion to

 9 substitute the correct respondent.

10          Accordingly, the Clerk of Court is directed to substitute Bob Ferguson as the Respondent

11 in this action. The Clerk of Court is also directed to update the case title.

12          Dated this 13th day of August, 2020.



                                                           A
13

14
                                                           David W. Christel
15                                                         United States Magistrate Judge

16

17

18

19

20

21

22

23

24


     ORDER SUBSTITUTING RESPONDENT - 2
